DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Ronald S. Nolan through a communication by email on 06/18/2021.
The application has been amended as follows: 
Abstract
The amended abstract, filed on 11/13/2017, should be placed on a separate abstract page.
	Specification
	Page 1, between lines 4 and 5, the heading of --BACKGROUD-- inserted.
	Page 2, between lines 30 and 31, the heading of --SUMMARY OF THE INVENTION-- inserted.
	Page 7, between lines 16 and 17, the heading of --BRIEF DESCRIPTION OF DRAWINGS-- inserted.
	Page 7, between lines 23 and 24, the heading of --DETAILED DESCRIPTION-- is inserted.
	Claims
	Claims 1, 5-9, 16, 18, 19-21, and 26 are amended according to the attached Examiner’s Amendments sheets.
	Claims 23-25 and 27 are cancelled.
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  05/17/2021, has been entered.
Response to Amendment
	Claims 2, 4, 23, 24, 25, and 27 are cancelled.
In view of the amendment, filed on 05/17/2021, and the above examiner’s amendments, the following rejections are withdrawn from the previous office action, mailed on 03/02/2021.
Rejections of claims 1, 3, 5-23 under 35 U.S.C. 102(a)(1) as being anticipated by Bocchi (GB 1,140,041).
Rejections of claims 1, 3, 5-23 under 35 U.S.C. 102(a)(1) as being anticipated by W. B. Lyon et al. (US 3,357,053)

Allowable Subject Matter
Claims 1, 3, 5-22, and 26 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Neither references of the record nor any other prior art, taken alone or in combination, Inter Alia, teach or fairly suggest “a device for thermoforming of a product from a plastic film”, as claimed in claim 1.
The closest references of Bocchi (GB ‘041) and W. B. Lyon et al. (US ‘053) fail to disclose a clamping frame disposed between the first mould part and the second mould part, wherein a spring configured to resiliently mount the clamping frame to the bottom surface of the second mould part, and a seal is disposed on the bottom surface of the second mould part and above the clamping frame. Therefore, claims 1, 3, 5-22, and 26 deem allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
/SEYED MASOUD MALEKZADEH/         	Primary Examiner
Art Unit 1743                                                                                                                                                                                        06/19/2021